Case 2:17-cv-00177-CCC-MF Document 273 Filed 10/04/19 Page 1 of 4 PageID: 9232




       Arnold B. Calmann
         (973) 645-4828
        abc@saiber.com

                                              October 4, 2019

 VIA ECF

 The Honorable Claire C. Cecchi
 United States District Judge for the District of New Jersey
 Martin Luther King Building and United States Courthouse
 50 Walnut Street, Room 4015
 Newark, NJ 07101

         Re:     IQVIA, et al. v. Veeva Systems Inc.,
                 Civil Action No. 2-17-cv-00177-CCC-MF

  Dear Judge Cecchi:

          On behalf of Defendant and Counterclaim-Plaintiff Veeva Systems Inc., we write in
 response to the Court’s September 27, 2019 Order directing the parties to submit a letter regarding
 the status of two appeals from orders of the Special Master, Hon. Dennis M. Cavanaugh (Ret.),
 ECF Nos. 150, 194, and one related motion to stay, ECF No. 205. These matters concern the
 orderly adjudication of IQVIA’s claim that Veeva misappropriated trade secrets.

          Requested relief. These matters still require the Court’s attention. The Special Master
 committed an error of law in compelling Veeva to produce vast discovery without IQVIA’s
 identification of each alleged trade secret at issue. “[I]dentification of a trade secret . . . is certainly
 a necessary precondition to conducting discovery.” Avaya Inc. v. Cisco Sys., Inc., 2011 WL
 4962817, at *2 (D.N.J. Oct. 18, 2011); see also Givaudan Fragrances Corp. v. Krivda, 2013 WL
 5781183, at *4 (D.N.J. Oct. 25, 2013) (“Generally, a plaintiff in a misappropriation of trade secrets
 case must identify with precision the trade secrets at issue at the outset of the litigation.”). Prompt,
 clear trade-secret identification ensures fair notice to defendant of the allegations against it, enables
 formulation of a defense, and curtails boundless discovery. For those reasons, courts across the
 country require such identification pre-discovery. Vesta Corp. v. Amdocs Mgmt. Ltd., 147 F. Supp.
 3d 1147, 1152–54 (D. Or. 2015) (recognizing “the ‘growing consensus’ of courts from around the
 country” requiring pre-discovery trade-secret identification) (cite omitted). Where discovery has
 proceeded for years, conclusory allegations that Veeva “stole IQVIA’s data” cannot suffice. The
 Court should reverse the Special Master’s decisions and direct IQVIA to identify its trade secrets
 by supplementing its interrogatory responses. The Court should hold in abeyance whether any
 additional documents need be produced pending IQVIA’s supplemented responses.

         First appeal – ECF No. 150. The first appeal concerns two interrogatories (#33 and #35)
 asking IQVIA to identify exactly what IQVIA contends Veeva misappropriated and who, when,
 where, and how Veeva used these “secrets” to improve Veeva’s products. These interrogatories
 are as basic as can be imagined when a party is accused of such wrongdoing.
Case 2:17-cv-00177-CCC-MF Document 273 Filed 10/04/19 Page 2 of 4 PageID: 9233
 Hon. Claire C. Cecchi, U.S.D.J.
 October 4, 2019
 Page 2

         In September 2018, the Special Master ruled that IQVIA’s answers to those interrogatories
 were adequate “at this time” and “at this stage of discovery.” ECF No. 147 at 6. At that time, no
 depositions had been taken and voluminous documents and files were still being exchanged. That
 ruling is now more than a year old and the case is in a very different state. After multiple
 extensions, fact discovery will be complete in mid-December. Dozens of depositions, 46 to date,
 have been completed. Discovery is fully mature, the record highly developed, and fact discovery
 ends in only two months.

         Yet IQVIA has not supplemented its answers in the intervening year. It should be ordered
 to do so forthwith. This is a matter of fair notice: without detailed answers, Veeva still does not
 know exactly what it is accused of misappropriating. It cannot compare such items to information
 in the public domain, or to information Veeva independently developed, in order to test IQVIA’s
 claims of secrecy and defend itself. Veeva is entitled to detailed information about its alleged
 wrongdoing before the close of discovery in order to probe those specifics.

          Indeed, in May 2018, the Special Master said to Veeva: “I can understand your argument,
 that if you had to produce deponents, people from your company, or whatever, you should be in a
 position to know any accusations that might be against those persons.” May 8, 2018 Stat. Conf.
 Tr. at 45. We are now well past that point. Fifteen Veeva witnesses have sat for deposition without
 a bill of particulars from IQVIA of how, when, and where Veeva supposedly misused any “secret.”
 IQVIA has had nearly three years of litigation, and oceans of discovery; it can no longer say it
 needs more time and yet more discovery before providing foundational facts about its own claims.

         Second appeal – ECF No. 194. The second appeal is similar. Underlying ECF No. 194
 is Veeva’s interrogatory 14, which requests that “IQVIA identify with precision and specificity
 each alleged trade secret of IMS that IMS contends Veeva misappropriated.” This is a fundamental
 question asked in every trade secret case — what are your alleged trade secrets?

         Without answering interrogatory 14 with any detail, and thus unconstrained by any limits
 on the alleged IP at issue, IQVIA sought massive, unbounded discovery, including entire software
 product source code repositories, as well as extremely burdensome and expensive forensic
 examination of hundreds of indiscriminate computers. Veeva sought a protective order from such
 sweeping discovery until IQVIA identified each alleged trade secret, asserting that only then can
 reasonable and proportionate discovery be crafted. The Special Master denied the protective order
 and ordered the free-ranging discovery, expanding the group of people from whom Veeva must
 seek records from the agreed upon 25 custodians to a whopping 100 additional Veeva employees.
 Veeva appealed.

         In any event, the massive additional discovery IQVIA has requested is likely mooted by
 what Veeva has already produced. IQVIA alleges, without specifics, that Veeva took unidentified
 IQVIA data about doctors or hospitals and copied that data into its OpenData and MDM software
 offerings, instead of gathering the information from public sources. Challenging IQVIA to back
 up that baseless accusation, Veeva long ago provided IQVIA with a complete working version
 of its MDM product and OpenData dataset showing historical changes to the OpenData
 dataset. IQVIA literally has an exact working copy of the system and data that Veeva’s
 internal teams use to compile, update and maintain the Veeva products at issue in this case.
Case 2:17-cv-00177-CCC-MF Document 273 Filed 10/04/19 Page 3 of 4 PageID: 9234
 Hon. Claire C. Cecchi, U.S.D.J.
 October 4, 2019
 Page 3

 This production — several terabytes of database information produced in its original form
 — includes detailed information reflecting every change to every database record going back
 long before the lawsuit started, such as changes based on Veeva’s regular data feeds from
 entities like the American Medical Association and government agencies recorded by source,
 and changes requested by Veeva end-customers based on observations from field sales
 representatives.

          Despite direct access to the very thing IQVIA claims to be the subject of this case, IQVIA
 still refuses to identify any specific “trade secret,” and refuses to explain what (if anything) Veeva
 has done wrong. To cover up the absence of a case, it demands an ever-changing, ever expanding
 set of additional discovery — data from China, forensic copies of 150 employee laptops, source
 code to Veeva products — inevitably moving on to the next, “critical” request when each fails to
 pan out.

         Given what IQVIA already has in hand, none of the dozens of depositions were hampered
 by a lack of Veeva source code or the “forensic artifacts” IQVIA claims to need before it can say
 what its trade secrets are or what Veeva did wrong. On this second appeal, the Court should order
 IQVIA to fully answer interrogatory 14 and hold any decision on whether any additional extensive
 forensic searching is needed until after that answer. Once IQVIA fully answers, then a reasonable
 and proportionate scope of additional production, if any, can be crafted, based on articulated,
 discrete IP claims.

        Motion to stay – ECF No. 205. The third pending item is Veeva’s request that the Special
 Master’s temporary stay [ECF No. 201] of the November 30, 2018 Order be maintained until
 Veeva’s appeal is resolved because, absent a stay, Veeva’s opportunity to vindicate its right of
 appeal would be futile. The stay should be maintained for the time being.

        The Special Master required Veeva to turn over vast discovery with no guideposts, despite
 Veeva already handing over a complete working version with historical changes of the products at
 issue. When IQVIA does not find anything helpful to its case, it demands ever more discovery,
 unmoored from the limiting boundaries provided by a defined list of specific alleged trade secrets,
 and endlessly extending the discovery period. This cycle should stop. Discovery has been
 massively lopsided: while Veeva turns over terabytes of records, Veeva has been unable to ask
 IQVIA witnesses questions about any specific trade secret claim, since none has been identified.
 This entire process has been unfair and prejudicial.

                                               *   *   *   *   *

         Even if there had been any basis for those rulings long ago, there could be none now: After
 intensive fact discovery IQVIA should be required to answer the long-pending interrogatories
 forthwith, with precision and specificity, and without conclusory phrases that do not meaningfully
 communicate real information. Then, armed with that specific information, the parties and the
 Special Master can confront the significantly overbroad discovery demands IQVIA has made (and
 continues to make), including those which precipitated these appeals.

        We thank Your Honor for the Court’s consideration.
Case 2:17-cv-00177-CCC-MF Document 273 Filed 10/04/19 Page 4 of 4 PageID: 9235
 Hon. Claire C. Cecchi, U.S.D.J.
 October 4, 2019
 Page 4




                                   Arnold B. Calmann
